DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Arguments
Applicant's amendment and argument filed July 14, 2022, in response to the final rejection, are acknowledged and have been fully considered. 
Double Patenting/Terminal Disclaimer: The terminal disclaimer filed on 7/14/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of copending U.S. Patent Application No. 16/873,190 has been reviewed and is accepted.  The terminal disclaimer has been recorded. Accordingly, the provisional nonstatutory double patenting ground of rejection is overcome and therefore withdrawn. 
Any other previous rejection or objection not mentioned herein is withdrawn. 
Examiner’s Comment
Claims 21-39 are pending and have been examined on the merits. Please note, in the interest of clarity of the record the phrase in claims 30-39 “of said formula” is understood as synonymous with and a mere abbreviated expression of “of said formulation”.
The claimed invention has been examined on the merits and found allowable.
Reasons for Allowance:
The following is an examiner’s statement of reasons for allowance: The instant claims are drawn to a compositions (formulations) comprising (i) N-acetylcysteine and optionally additional lipid-soluble antioxidants; (ii) melatonin; (iii) tryptophan; and (iv) essential oil(s), the composition being formulated as useful for nasal delivery, and anxiety-reducing (brain serotonin increasing) in non-human mammals – which such a combination, in a nasal delivery formulation suitable for non-human mammals was not taught or reasonably suggested by the prior art. Ott, et al US 20030012824 A1 (of record, see also office action of 3/1/2022) remains considered the closest prior art, however does not teach a formulation comprising amounts of (i-iv), as instantly claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 21-39 are allowed.				
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J KOSAR whose telephone number is (571)270-3054.  The examiner can normally be reached on Mon.-Fri. 9-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Terry McKelvey can be reached on (571)272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON J KOSAR/Primary Examiner, Art Unit 1655